ON MOTIONS FOR REHEARING
PER CURIAM.
Appellees filed motions for rehearing in this cause which have merit. We withdraw our prior opinion, and affirm the final summary judgment entered by the trial judge below. The trial judge stated:
*722The basis for the Court’s ruling is that the Plaintiff's previous action was founded upon a defective rim, and not a defective tire, and that the Lloyd’s policy in question was a product liability policy covering, specifically, defective new and retread tires, and so would not have provided coverage for this accident. Furthermore, the evidence Plaintiff has produced as to any Lloyd’s policy issued to Odom Bandag, Inc., reveals that it to, [sic] covered new and retread tires, and therefore would not have covered this accident. Therefore, as a matter of law, the Plaintiff cannot recover damages based upon the alleged misrepresentation.
We agree with the trial court’s construction of the Lloyds’ of London policy. Even if appellant could establish a twin policy issued to Odom-Bandag, Inc., as the insured (as well as to Dade City Tire Company, the sister company of Odom-Bandag), there would be no coverage for the accident involved in these proceedings because (as appellants concede), the retread tire was not defective and it did not cause the accident.
Accordingly, we withdraw our prior opinion and replace it with this one.
GRANT Motions for Rehearing, AFFIRM.
COBB, W. SHARP, and DIAMANTES, JJ., concur.